DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-21 as submitted on 9/12/19 were examined.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As per claim 1, the claim is allowed over the prior art because the prior art does not teach “at least one hardware processor configured to generate a first frame comprising a first field for one parameter selected from the first cryptographic scheme, the first cryptographic key operation, the first cryptographic key length, and the first cipher directives and excluding fields for non-selected parameters from the first cryptographic scheme, the first cryptographic key operation, the first cryptographic key length, and the first cipher directives, wherein the first frame is associated with the data delivered to or retrieved from the storage medium”.  
The closest prior art found is Adachi et al (US 2017/0163612), which teaches a frame generating unit which generates frames having various security related fields as parameters including security level, encryption level, encryption key, and other cryptographic parameters.  However, none of the parameters selected from include the first cipher directives and excluding fields for non-selected parameters from the first cryptographic scheme.  Claims 10, 16, and 20 recite substantially similar limitations as claim 1 and are allowed over the prior art for substantially similar reasons.  The remaining claims are allowed over the prior art due to dependency on one of claims 1, 10, 16, or 20.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PONNOREAY PICH/Primary Examiner, Art Unit 2495